NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted July 20, 2011
                                      Decided September 1, 2011

                                                  Before

                                 RICHARD A. POSNER, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge
          
No. 10‐3030

UNITED STATES OF AMERICA,                               Appeal from the United States District
     Plaintiff‐Appellee,                                Court for the Southern District of Illinois. 

        v.                                              No. 09‐CR‐30004‐001‐DRH

PATRICK D. BURTON,                                      David R. Herndon,
aka D‐BONE,                                             Chief Judge.
      Defendant‐Appellant.                 



                                               O R D E R

       Patrick  Burton  twice  sold  crack  cocaine  to  an  informant,  and  after  the  second
transaction, he was arrested and gave investigators a videotaped confession of his drug dealing. 
Burton  pled  guilty  to  two  counts  of  distributing  crack,  see  21  U.S.C.  §  841(a)(1),  and  was
sentenced to a total of 210 months in prison.  He filed a notice of appeal, but his appointed
lawyer asserts that the appeal is frivolous and seeks to withdraw under Anders v. California,
386  U.S.  738,  744  (1967).    Burton  did  not  respond  to  our  invitation  to  address  counsel’s
submission.    See  Cir.  R.  51(b).    We  confine  our  review  to  the  potential  issues  identified  in
counsel’s facially adequate submission.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002).
No. 10‐3030                                                                                        Page 2

       Burton, who told the district court that he suffers from a mental impairment, requested
a psychiatric evaluation shortly after being indicted.  The court granted the motion, and Burton
was examined by two psychologists.  Both concluded that he was competent to stand trial, but
the psychologist retained by Burton opined that he did not understand the Miranda warnings
given to him before he confessed.  Burton then moved to suppress that confession.

       The district court conducted a hearing on Burton’s competence to stand trial and his
motion to suppress.  First the court found, based on the psychological reports and Burton’s
testimony at the hearing, that he was competent to stand trial.  The judge surmised that Burton
had tried to mislead the court by pretending not to understand the charges or proceedings. 
After watching a video recording of interviewers giving Miranda warnings to Burton, the court
concluded that he knowingly and voluntarily waived his rights to remain silent and to have
a lawyer present during questioning.  Thus the court denied the motion to suppress.  A few
days later Burton pled guilty without a plea agreement.

        At sentencing the district court set a base offense level of 32 after attributing 396 grams
of  crack  to  Burton.    See  U.S.S.G.  §  2D1.1(c)(4)  (2009).    The  court  then  applied  a  two‐level
upward adjustment for obstruction of justice, § 3C1.1, after concluding that Burton had lied at
his  competence  hearing.    The  court  added  two  more  levels  after  finding  that  Burton  had
possessed a gun, see § 2D1.1(b)(1), and subtracted two levels for acceptance of responsibility,
see § 3E1.1(a).  Burton’s total offense level of 34 and criminal history category of IV yielded a
guidelines imprisonment range of 210 to 262 months, and the court selected the low end.

        Counsel  first  questions  whether  Burton  could  argue  that  the  district  court  erred  in
finding him competent and denying his motion to suppress, but concludes that both arguments
would  be  frivolous.    We  agree.    By  pleading  guilty  unconditionally,  Burton  waived  any
objection to nonjurisdictional defects.  See United States v. Phillips, 645 F.3d 859, 862 (7th Cir.
2011); United States v. Kingcade, 562 F.3d 794, 797 (7th Cir. 2009); United States v. Rogers, 387 F.3d
925, 932 (7th Cir. 2004); Allen v. Mullin, 368 F.3d 1220, 1234 (10th Cir. 2004).  Moreover, Burton
has informed counsel that he does not want his guilty pleas set aside; questioning Burton’s
competence would challenge the adequacy of the plea colloquy and the voluntariness of his
guilty pleas, so we do not consider those issues.  See United States v. Knox, 287 F.3d 667, 671‐72
(7th Cir. 2002).

       Burton  was  sentenced  shortly  before  the  effective  date  of  the  2010  version  of  the
guidelines, and counsel next questions whether he could argue that it was error to use the 2009
version because the 2010 guidelines eliminate the criminal history point he received under
§ 4A1.1(e)  for committing his two crack offenses less than two years after he was released from
another sentence.  But district courts are required to use the guidelines in force on the date of
sentencing, 18 U.S.C. § 3742(g)(1); United States v. Tanner, 544 F.3d 793, 797 (7th Cir. 2008).  In
addition, deviating from that rule (or taking the advice of the not‐yet‐effective guidelines, see
No. 10‐3030                                                                                     Page 3

generally United States v. Demaree, 459 F.3d 791 (7th Cir. 2006) (sentencing court may, without
violating ex post facto clause of Constitution, take advice from guidelines that took effect after
crime was committed), would not have helped Burton anyway.  With one less point – seven
instead of eight – Burton’s criminal history category, IV, would remain the same.  And worse
for him, as the sentencing court noted, applying the 2010 guidelines would have increased
Burton’s  total  offense  level  and  imprisonment  range.    His  base  offense  level  would  have
remained at 32, see § 2D1.1(c)(4), but Burton would have been subject to a new amendment that
added  two  levels  for  using  or  threatening  violence,  which  Burton  had  done  as  part  of  his
relevant conduct, see § 2D1.1(b)(2).

        Counsel  also  raises  the  possibility  of  arguing  that  Burton  is  entitled  to  a  reduced
sentence under the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372.  We have
held that the FSA does not apply to Burton because the statute is not retroactive, see United
States v. Bell, 624 F.3d 803, 814‐15 (7th Cir. 2010), and because Burton’s crimes preceded its
enactment, see United States v. Fisher, 635 F.3d 336, 340 (7th Cir. 2011), reh’g & reh’g en banc
denied, 646 F.3d 429 (7th Cir. 2011); see also United States v. Holcomb, No. 11‐1558 (7th Cir. July 7,
2011) (applying holding from Fisher that FSA does not apply retroactively), reh’g en banc denied,
slip op. at 1 (7th Cir. Aug. 24, 2011) (recognizing circuit split but declining by 5‐to‐5 vote to hear
en banc issue of retroactivity of FSA).  The circuit split on the issue shows that the issue in the
abstract might be the subject of a legitimate claim on appeal, even if our court might not be
inclined to return to the issue yet again.  The more fundamental problem here is that even if the
FSA applied to Burton, he would not be better off.  He no longer would have been bound by
the statutory minimum of ten years in prison, see 21 U.S.C. § 841(b)(1)(B)(iii) (2009), but his
sentence  was  not  driven  by  the  statutory  mandatory  minimum.    He  received  a  guideline
sentence well above the mandatory minimum.  He still would have been subject to the 2009
guidelines range of 210 to 262 months.  See 18 U.S.C. § 3742(g)(1); Tanner, 544 F.3d at 797.  Even
under the Sentencing Commission’s proposed permanent guideline amendment implementing
the Fair Sentencing Act, Burton’s base offense level would remain 32, and thus he would not
be able to benefit under 18 U.S.C. § 3582(c)(2).

       Finally, counsel correctly concludes that any challenge to the length of Burton’s overall
prison term would be frivolous. Burton was sentenced within his guidelines range, and counsel
has  not  identified  any  basis  to  challenge  the  presumption  of  reasonableness  that  applies. 
See Rita v. United States, 551 U.S. 338, 341 (2007); United States v. Aslan, 644 F.3d 526, 531‐32 (7th
Cir. 2011).

     Accordingly,  counsel’s  motion  to  withdraw  is  GRANTED,  and  the  appeal  is
DISMISSED.